Citation Nr: 0303671	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  99-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to December 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claim of entitlement to TDIU.  The veteran 
subsequently perfected this appeal.

The Board remanded this case in January and July 2001 for 
additional development.  The case has since returned to the 
Board.  


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In this regard, 
the veteran is advised that upon receipt of the required 
information and any necessary authorizations, VA will make 
reasonable attempts to obtain identified VA and private 
treatment records.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran contends that he is unable to work solely based 
on his service-connected disabilities.  A review of the 
claims folder reveals that in August 2002, the veteran filed 
a claim of entitlement to service connection for prostate 
cancer.  The veteran also requested that the decision on TDIU 
be reconsidered based on the new facts.  A notation in the 
claims folder indicates that a temporary file was established 
for the prostate cancer claim in October 2002.  

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Entitlement to TDIU 
requires consideration of the effect on employability of all 
service-connected disabilities.  Therefore, the issue of 
service connection for prostate cancer could have a 
significant impact on the outcome of the veteran's TDIU claim 
and the Board finds these issues are inextricably 
intertwined.  Thus, adjudication of the TDIU claim will be 
held in abeyance pending further development of the veteran's 
service connection claim for prostate cancer.  

Accordingly, this case is REMANDED for the following:

1.	The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA has been fully complied with and 
satisfied.

2.	Any temporary file regarding the claim 
of entitlement to service connection 
for prostate cancer should be 
associated with the claims folder. 

3.	The RO should render a rating decision 
on the claim for entitlement to 
service connection for prostate cancer 
and provide the veteran with notice of 
its decision and of his appellate 
rights.  If the veteran files a timely 
notice of disagreement, he should be 
provided a statement of the case (SOC) 
and an opportunity to respond.  

4.	Thereafter, the RO should readjudicate 
the issue of entitlement to TDIU.  If 
the benefit sought remains denied, the 
appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC) and an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




